UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-4463


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JARVIS SENTIEL CUNNINGHAM,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.      Timothy M. Cain, District
Judge. (7:13-cr-00507-TMC-1)


Submitted:   December 16, 2014                Decided:   December 18, 2014


Before DUNCAN     and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,  Assistant          Federal   Public   Defender,
Greenville, South Carolina, for           Appellant.     Carrie Fisher
Sherard, Assistant United States          Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jarvis Sentiel Cunningham pled guilty, without a plea

agreement,         to     possession        with           intent     to     distribute          and

distribution of a quantity of cocaine base, in violation of 21

U.S.C.    § 841(a)(1)            (2012).             The     district       court       sentenced

Cunningham     to        151    months’     imprisonment,             the    bottom       of     his

advisory Guidelines range.                 On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious grounds for appeal but questioning

whether    Cunningham’s           sentence       is    reasonable.            Cunningham         has

filed a pro se supplemental brief, challenging his conviction

and sentence.           We affirm.

              We    review       Cunningham’s             sentence     for       reasonableness

“under    a   deferential         abuse-of-discretion                standard.”           Gall    v.

United    States,         552 U.S. 38,       41     (2007).          A     sentence      is

procedurally        reasonable        if   the       court     properly       calculates         the

defendant’s        advisory       Guidelines          range,        gives    the    parties       an

opportunity to argue for an appropriate sentence, considers the

18 U.S.C. § 3553(a) (2012) factors, does not rely on clearly

erroneous      facts,           and   sufficiently             explains           the    selected

sentence.          Id.     at    49-51.          After       reviewing       the        sentencing

transcript     pursuant          to   Anders,        we     conclude       that    Cunningham’s

sentence is procedurally reasonable.                         Cunningham has also failed

to rebut the presumption that his within-Guidelines sentence is

                                                 2
substantively reasonable.             See United States v. Louthian, 756
F.3d 295, 306 (4th Cir.) (explaining presumption), cert. denied,

135 S. Ct. 421 (2014).

           Cunningham       argues    in       his    pro    se    supplemental     brief

that counsel rendered ineffective assistance by misadvising him

of   the        potential     penalties.                   Unless      an      attorney’s

ineffectiveness conclusively appears on the face of the record,

ineffective      assistance     claims     are       not    generally       addressed   on

direct appeal.      United States v. Benton, 523 F.3d 424, 435 (4th

Cir. 2008).       Instead, such claims should be raised in a motion

brought pursuant to 28 U.S.C. § 2255 (2012), in order to permit

sufficient      development      of    the      record.             United    States    v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                            Because there

is no conclusive evidence of ineffective assistance of counsel

on the face of the record, we conclude that Cunningham’s claim

should be raised, if at all, in a § 2255 motion.

           Finally, Cunningham asserts in his pro se supplemental

brief that his conviction violated the Constitution because his

drug dealing did not affect interstate commerce.                             We conclude

that Cunningham’s conviction was well within the bounds of the

Constitution      and   reject    this     claim.           See     United     States   v.

Leshuk,    65 F.3d 1105,     1111-12        (4th       Cir.     1995)     (rejecting

Commerce Clause challenge to § 841(a)(1)).



                                           3
            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious grounds for

appeal.     We    therefore   affirm    the   district    court’s   judgment.

This court requires that counsel inform Cunningham, in writing,

of the right to petition the Supreme Court of the United States

for further review.        If Cunningham requests that a petition be

filed,    but    counsel   believes    that   such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on Cunningham.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                       4